Citation Nr: 9918097	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of injuries 
sustained in a motor vehicle accident to the cervical and 
thoracic spine, to include polymyositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1970 to June 
1973, and from September 1985 to February 1986.  He also had 
verified service, to include several periods of active and 
inactive duty for training with the Army National Guard, at 
various times between May 1976 to December 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1990 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated May 15, 1996, the 
Board denied the veteran's claims seeking entitlement to 
service connection for post traumatic stress disorder (PTSD) 
and residuals of an injury to the cervical and thoracic 
spine, to include polymyositis.  He appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 1997, counsel for the veteran and VA filed 
a "Joint Motion for an Order Dismissing in Part, Vacating 
and Remanding in Part and for a Suspension of Further 
Proceedings" pending a ruling on the motion.  An Order of 
the Court dated in March 1997 granted the motion for remand 
and vacated the Board's decision of May 1996 as to the issue 
of residuals of an injury to the cervical and thoracic spine, 
and dismissed his appeal as to the issue of service 
connection for PTSD.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.  [citation redacted].


REMAND

The case was remanded to the RO in February 1998.  The 
purpose of the remand was to obtain pertinent medical records 
and a VA examination/opinion.  However, upon review of the 
claims file, there is no indication that any of the requested 
development was undertaken.  Accordingly, the veteran's case 
is again remanded to the RO for prompt compliance with 
actions detailed below.

As previously noted, in order to ensure proper compliance 
with the law, applicable regulations, and precedent decisions 
of the Court, the Board finds that additional development of 
the evidentiary record is required to address the contentions 
raised in the Joint Motion for Remand, as incorporated by the 
Court in their March 1997 Order.

The veteran sustained whiplash-type injuries to his head and 
neck in a January 1986 motor vehicle accident while on active 
duty in the United States Army.  He reportedly struck his 
head on the windshield, and he complained of lower back pain.  
X-rays of his spine were interpreted as normal.  There was, 
however, pain on palpation of the T-12 to L1 region.  

Subsequently, he was seen by Michael Dalton, a chiropractor, 
in February 1986 and diagnosed with cervical disc 
displacement and a moderate thoracic strain.  

The veteran was involved in a second motor vehicle accident 
in December 1986, after his discharge from the Army, when his 
car flipped over during a snowstorm.  Medical records 
provided by Richard A. Bergeron pertaining to treatment for 
injuries connected with this latter accident do not refer to 
any residuals of the January 1986 accident.  They do note 
that the veteran was treated at "Kaiser."

Documents from a September 1989 VA hospitalization record 
note diagnoses of polymyositis with chronic pain, and no 
evidence of compression fractures.  X-rays were notable for 
levoscoliosis which may have been positional in nature.

In connection with his claim, the veteran was examined by the 
VA in January 1995 at which time x-rays revealed a loss of 
the normal cervical lordosis, however, the veteran may have 
been slightly flexed.  X-ray also showed cervical 
degenerative disc disease with anterior spondylolisthesis at 
C6-C7.  Thoracic studies showed a slight scoliosis to the 
left, with degenerative disease.  Unfortunately, the report 
of the 1995 VA examination does not specifically reflect that 
the examiners reviewed the records in the claims folder, and 
no explanation was offered for the basis why they determined 
that the veteran's arthritis of the cervical and thoracic 
spine was degenerative rather than post-traumatic in light of 
the trauma sustained in the aforementioned inservice and 
postservice motor vehicle accidents.  Further, the 1995 VA 
examination did not provide a medical opinion addressing 
whether any residual disability of the back caused by these 
car accidents were due to or the result of one accident or 
the result of a combination of both accidents, and if so, to 
what extent.

In the absence of competent medical evaluation and 
assessment, the Board is unable to discern the true etiology 
of the claimed cervical and thoracic spine disorders relative 
to any incidents of the veteran's military service.  Thus, 
the Board finds that compliance with the directives of the 
Joint Motion, as incorporated by the Court, can best be 
achieved by scheduling the veteran for a comprehensive VA 
orthopedic examination to address the medical relationship, 
if any, between all of the diagnosed disorders of the 
cervical and thoracic spine and the treatment the veteran 
received in service and thereafter.  This examination should 
be based on a complete review of the evidence of record 
contained in the claims file, and to include a careful review 
of the medical reports from Drs. Dalton and Bergeron, and the 
clinical findings found present on examination.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248 (1992); see generally 
Stanton v. Brown, 5 Vet. App. 563 (1993) (remand for VA 
examination to determine whether veteran has a current 
disability and, if so, whether it resulted from injury or 
disease in service).

Accordingly, pursuant to the Court's Order and the Joint 
Motion for Remand, this case is again REMANDED for the 
following expeditious action:

1.  The RO should contact the veteran and 
request that he identify the Kaiser 
medical facility which provided treatment 
for any injuries sustained in December 
1986.  The RO should thereafter conduct 
appropriate development.  The Board takes 
this opportunity to inform the veteran 
that the duty to assist is not a one-way 
street.  If a veteran wishes help in 
developing a claim, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining putative evidence  
See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

2.  After receipt of the records from the 
Kaiser facility, the RO should schedule 
the veteran for a special VA orthopedic 
examination to determine the nature and 
etiology of any cervical and/or thoracic 
disorder, to include whether he has 
polymyositis.  The claims folder is to be 
made available to the examiner prior to 
the examination, and he or she is asked 
to indicate in the examination report 
that the claims folder has been reviewed, 
with particular emphasis on the medical 
records pertaining to the veteran's 
January 1986 motor vehicle accident and 
any post-service treatment for residuals 
thereof.  All appropriate and necessary 
tests are to be ordered, completed and 
reviewed by the examiner prior to the 
rendering of a medical diagnosis.

In addition, it is requested that a 
medical opinion be provided addressing 
whether any residuals of injuries 
sustained in the January 1986 motor 
vehicle accident are currently present, 
and if so, to what extent.  The physician 
should specifically indicate whether any 
disabilities of the cervical and thoracic 
spine found on the examination are the 
same conditions identified in connection 
with his January 1986 motor vehicle 
accident, or whether any current residual 
disabilities are of post service origin, 
particularly in light of the injuries he 
received in the second motor vehicle 
accident in December 1986.  In this 
regard, the examiner should delineate 
which residuals, if any, are due to the 
January 1986 incident; and which 
residuals, if any, are due to the 
December 1986 incident.  If the residuals 
cannot be disassociated from one another 
the examiner must so state.  If any 
opinion requested cannot be provided that 
fact should be noted by the examiner and 
an explanation provided.

All opinions must be made with benefit of 
a review of the veteran's medical history 
as reflected in the claims folder, and 
this REMAND.  The report of the 
examination and the requested medical 
opinions should be associated with the 
veteran's claims folder.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
A failure to comply with the instructions 
in this REMAND will result in yet another 
remand.  Stegall v. West, 11 Vet. App. 
268 (1998) ("[A] remand by this Court or 
the Board confers on the veteran or other 
claimant, as a matter of law, the right 
to compliance with the remand orders . . 
. [and] imposes upon the Secretary of 
Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand, either personally or as the 'the 
head of the Department.'") (Emphasis 
added).

4.  After completion of the above, the RO 
should readjudicate the claim with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109,112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


